Judgment reversed and a new trial ordered of the issue of malicious prosecution against the defendants Central Smelting Co., Inc., Samuel Paymer and Elliot Paymer, with costs to said defendants-appellants to abide the event on the ground that the verdict against said defendants was against the weight- of the credible evidence. Present — Martin, P. J., Dore, Cohn, Callahan and Peck, JJ.; Callahan, J., dissents and votes to affirm. Order, so far as appealed from, unanimously affirmed, without costs. No opinion. Present — Martin, P. J., Dore, Cohn, Callahan and Peek, JJ.